Case 8:19-cv-02130-DOC-ADS Document 5 Filed 11/05/19 Page 1 of 7 Page ID #:78



   1   DAVID W. OGDEN*
       David.Ogden@wilmerhale.com
   2   KELLY P. DUNBAR*
       Kelly.Dunbar@wilmerhale.com
   3   WILMER CUTLER PICKERING
          HALE AND DORR LLP
   4   1875 Pennsylvania Avenue NW
       Washington, DC 20006
   5   Telephone: (202) 663-6440
       Facsimile: (202) 663-6363
   6   Attorneys for Plaintiff DaVita Inc.
   7   KELSI CORKRAN*
       kcorkran@orrick.com
   8   ORRICK HERRINGTON &                           STUART S. KURLANDER*
          SUTCLIFFE LLP                              stuart.kurlander@lw.com
   9   1152 15th Street NW                           MICHAEL E. BERN*
       Washington, DC 20005                          michael.bern@lw.com
  10   Telephone: (202) 339-8497                     LATHAM & WATKINS LLP
       Facsimile: (202) 339-8400                     555 Eleventh Street NW
  11   Attorneys for Plaintiffs Fresenius            Washington, DC 20004
       Medical Care Holdings, Inc., d/b/a            Telephone: (202) 637-1021
  12   Fresenius Medical Care North                  Facsimile: (202) 637-2201
       America, and Fresenius Medical                Attorneys for Plaintiff U.S. Renal
  13   Care Orange County, LLC                       Care, Inc.
  14
                             UNITED STATES DISTRICT COURT
  15
                           CENTRAL DISTRICT OF CALIFORNIA
  16
                                     SOUTHERN DIVISION
  17

  18   FRESENIUS MEDICAL CARE ORANGE                      Case No. 8:19-cv-2130
       COUNTY, LLC; et al.,
  19                                                      PLAINTIFFS’ CORPORATE
                             Plaintiffs.                  DISCLOSURE STATEMENT
  20                                                      AND NOTICE
             vs.                                          OF INTERESTED PARTIES
  21
       XAVIER BECERRA, in his official capacity
  22   as Attorney General; et al.,
  23                      Defendants.
  24

  25

  26
  27
             *
                 Pro hac vice forthcoming. Additional counsel listed on signature page.
  28
       No. 8:19-CV-2130                                    PLTFS.’ CORP. DISCLOSURE STATEMENT
                                                             AND NOTICE OF INTERESTED PARTIES
Case 8:19-cv-02130-DOC-ADS Document 5 Filed 11/05/19 Page 2 of 7 Page ID #:79



   1   Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs state as follows:
   2          1.     Fresenius Medical Care Orange County, LLC is a joint venture owned
   3   by MemorialCare Medical Foundation; The OC Group, LLC; RAI Care Centers of
   4   Southern California I, LLC; and Bio-Medical Applications of California, Inc. RAI
   5   Care Centers of Southern California I, LLC’s parent corporation is RAI Care
   6   Centers Holdings I, LLC; RAI Care Centers Holdings I, LLC’s parent corporation
   7   is Renal Advantage, Inc.; Renal Advantage, Inc.’s parent corporation is Renal
   8   Advantage Holdings, Inc.; Renal Advantage Holdings, Inc.’s parent corporation is
   9   RA Acquisition Co., LLC; RA Acquisition Co., LLC’s parent corporation is Renal
  10
  10   Advantage Partners, LLC; Renal Advantage Partners, LLC is owned by Bio-
  11
  11   Medical Applications Management Co., Inc. and Liberty Dialysis Holdings, Inc.
  12
  12   (which is wholly owned by Bio-Medical Applications Management Co., Inc); Bio-
  13
  13   Medical Applications Management Co., Inc.’s parent corporation is National
  14
  14   Medical Care, Inc.; National Medical Care, Inc.’s parent corporation is Fresenius
  15
  15   Medical Care Holdings, Inc.; Fresenius Medical Care Holdings, Inc.’s parent
  16
  16   corporations are listed in Paragraph 3, below. Bio-Medical Applications of
  17
  17   California, Inc.’s parent is Bio-Medical Applications Management Co., Inc.; Bio-
  18
  18   Medical Applications Management Co., Inc.’s parent corporation is National
  19
  19   Medical Care, Inc.; National Medical Care, Inc.’s parent corporation is Fresenius
  20
  20   Medical Care Holdings, Inc.; Fresenius Medical Care Holdings, Inc.’s parent
  21
  21   corporations are listed in Paragraph 3, below; MemorialCare Medical Foundation
  22
  22   is a California non-profit public benefit corporation. The OC Group, LLC, is a
  23
  23   privately held company with no parent corporation.
  24
  24          2.     DaVita, Inc. is a publicly traded corporation owned by its
  25
  25   shareholders. It has no parent company. Based on public filings as of November 4,
  26
  26   2019, Berkshire Hathaway Inc. owns 10% or more of its stock.
  27
  27

  28
  28
       No. 8:19-cv-2130                         -1-        PLTFS.’ CORP. DISCLOSURE STATEMENT
                                                             AND NOTICE OF INTERESTED PARTIES
Case 8:19-cv-02130-DOC-ADS Document 5 Filed 11/05/19 Page 3 of 7 Page ID #:80



   1          3.     Fresenius Medical Care Holdings, Inc., d/b/a Fresenius Medical Care
   2   North America, is an indirect, wholly owned subsidiary of its ultimate parent
   3   corporation, Fresenius Medical Care AG & Co. KGaA. All of the issued and
   4   outstanding shares of common stock of Fresenius Medical Care Holdings, Inc. are
   5   held by Fresenius Medical Care North America Holdings Limited Partnership, with
   6   Fresenius Medical Care US Vermogensverwaltungs GmbH & Co. KG as its
   7   general partner and Fresenius Medical Care Beteiligungsgesellschaft mbH and
   8   Fresenius Medical Care US Zwei Vermogensverwaltungs GmbH & Co. KG as its
   9   limited partners. Both Fresenius Medical Care US Vermogensverwaltungs GmbH
  10
  10   & Co. KG and Fresenius Medical Care US Zwei Vermogensverwaltungs GrnbH &
  11
  11   Co. KG are owned by Fresenius Medical Care Vermogensverwaltungs GmbH (as
  12
  12   general partner) and Fresenius Medical Care Beteiligungsgesellschaft mbH (as
  13
  13   limited partner). Fresenius Medical Care Vermogensverwaltungs GmbH and
  14
  14   Fresenius Medical Care Beteiligungsgesellschaft mbH are both wholly owned
  15
  15   subsidiaries of Fresenius Medical Care AG & Co. KGaA. Fresenius Medical Care
  16
  16   AG & Co. KGaA is a German corporation whose stock is publicly traded on the
  17
  17   Frankfurt Stock Exchange under the ticker symbol “FME” and whose American
  18
  18   Depositary Receipts are traded on the New York Stock Exchange under the ticker
  19
  19   symbol “FMS.” Other than Fresenius Medical Care AG & Co. KGaA, none of
  20
  20   Fresenius Medical Care Holdings, Inc.’s affiliates or subsidiaries are publicly
  21
  21   traded.
  22
  22          4.     U.S. Renal Care, Inc. (“USRC”) is a privately held company.
  23
  23   USRC’s parent corporation is Rangers Renal Intermediate, Inc.; Rangers Renal
  24
  24   Intermediate, Inc.’s parent corporation is Rangers Renal Intermediate Holdings,
  25
  25   Inc.; Rangers Renal Intermediate Holdings, Inc.’s parent corporation is BCPE
  26
  26   Cycle Buyer, Inc.; and BCPE Cycle Buyer, Inc.’s parent corporation is BCPE
  27
  27   Cycle Holdings, L.P.
  28
  28
       No. 8:19-cv-2130                        -2-         PLTFS.’ CORP. DISCLOSURE STATEMENT
                                                             AND NOTICE OF INTERESTED PARTIES
Case 8:19-cv-02130-DOC-ADS Document 5 Filed 11/05/19 Page 4 of 7 Page ID #:81



   1          In addition, the undersigned, together, counsel of record for Plaintiffs,
   2   certify that the following listed parties have a pecuniary interest in the outcome of
   3   this case. These representations are made to enable the Court to evaluate possible
   4   disqualification or recusal.
   5
   6                  PARTY                             CONNECTION/INTEREST
   7   Fresenius Medical Care Orange                    Plaintiff and dialysis provider.
   8   County, LLC
   9   DaVita, Inc.                                     Plaintiff and dialysis provider.
  10
  10   Fresenius Medical Care Holdings,                 Plaintiff and dialysis provider.
  11
  11   Inc.
  12
  12   U.S. Renal Care, Inc.                            Plaintiff and dialysis provider.
  13
  13   Bain Capital funds that indirectly               Owners of Plaintiff USRC.
  14
  14   own interest in USRC
  15
  15   Summit Partners funds that                       Owners of Plaintiff USRC.
  16
  16   indirectly own interests in USRC
  17
  17   Revelstoke Capital Partners Fund                 Owners of Plaintiff USRC.
  18
  18   II, L.P.
  19
  19   Senior employees of USRC who                     Owners of Plaintiff USRC.
  20
  20   indirectly own interests in the
  21
  21   company1
  22
  22   Xavier Becerra, in his official                  Defendant.
  23
  23   capacity as Attorney General
  24
  24

  25
  25

  26
  26
  27
  27   1
        Two of these employees own their interests in the company through family trusts,
  28
  28   and one owns interests through an investment entity controlled by that employee.
       No. 8:19-cv-2130                          -3-        PLTFS.’ CORP. DISCLOSURE STATEMENT
                                                              AND NOTICE OF INTERESTED PARTIES
Case 8:19-cv-02130-DOC-ADS Document 5 Filed 11/05/19 Page 5 of 7 Page ID #:82



   1
   2   Ricardo Lara, in his official              Defendant.
   3   capacity as California Insurance
   4   Commissioner
   5   Shelley Rouillard, in her official         Defendant.
   6   capacity as Director of the
   7   California Department of
   8   Managed Health Care
   9   Sonia Angell, in her official              Defendant.
  10
  10   capacity as Director of the
  11
  11   California Department of Public
  12
  12   Health
  13
  13   Patients with end stage renal              The individuals’ health care costs
  14
  14   disease (“ESRD”) who live or               and/or access to dialysis or other
  15
  15   dialyze in, or have health                 renal services are at issue in this
  16
  16   insurance from, the state of               case.
  17
  17   California
  18
  18   American Kidney Fund (“AKF”)               Charitable organization whose
  19
  19                                              provision of financial support to
  20
  20                                              ESRD patients is at issue in this
  21
  21                                              case.
  22
  22

  23
  23

  24
  24

  25
  25

  26
  26
  27
  27

  28
  28
       No. 8:19-cv-2130                     -4-       PLTFS.’ CORP. DISCLOSURE STATEMENT
                                                        AND NOTICE OF INTERESTED PARTIES
Case 8:19-cv-02130-DOC-ADS Document 5 Filed 11/05/19 Page 6 of 7 Page ID #:83



   1     Dated:        November 5, 2019         Respectfully submitted,
   2
         /s/ Kelsi Corkran                      /s/ David W. Ogden
   3     KELSI CORKRAN*                         DAVID OGDEN*
   4     kcorkran@orrick.com                    David.Ogden@wilmerhale.com
         ORRICK HERRINGTON &                    KELLY P. DUNBAR*
   5        SUTCLIFFE LLP                       Kelly.Dunbar@wilmerhale.com
   6     1152 15th Street NW                    ARI HOLTZBLATT*
         Washington, DC 20005                   Ari.Holtzblatt@wilmerhale.com
   7     Telephone: (202) 339-8497              ALEX HEMMER*
   8     Facsimile: (202) 339-8500              Alex.Hemmer@wilmerhale.com
         RACHEL G. SHALEV*                      ARIN SMITH*
   9     rshalev@orrick.com                     Arin.Smith@wilmerhale.com
  10
  10     ORRICK HERRINGTON &                    WILMER CUTLER PICKERING
            SUTCLIFFE LLP                          HALE AND DORR LLP
  11
  11     51 West 52nd Street                    1875 Pennsylvania Avenue NW
  12
  12     New York, NY 10019                     Washington, DC 20006
         Telephone: (212) 506-5000              Telephone: (202) 663-6440
  13
  13     Facsimile: (212) 506-5151              Facsimile:    (202) 663-6363
  14
  14
         KORY DECLARK (SBN 310571)              /s/ Matthew Tymann
  15
  15     kdeclark@orrick.com                    MATTHEW TYMANN (SBN 326249)
  16
  16     ORRICK HERRINGTON &                    Matthew.Tymann@wilmerhale.com
           SUTCLIFFE LLP                        WILMER CUTLER PICKERING
  17
  17     405 Howard Street                         HALE AND DORR LLP
  18
  18     San Francisco, CA 94105                350 South Grand Avenue, Suite 2100
         Telephone: (415) 773-5727              Los Angeles, CA 90071
  19
  19
         Facsimile: (415) 773-5759              Telephone: (213) 443-5343
  20
  20                                            Facsimile:   (213) 443-5400
        /s/ Glenn D. Dassoff
  21
  21
         GLENN D. DASSOFF (SBN 96809)           Attorneys for Plaintiff DaVita Inc.
  22
  22     gdassoff@orrick.com
         ABIGAIL W. LLOYD (SBN                  /s/ Stuart S. Kurlander
  23
  23
            243971)                             STUART S. KURLANDER*
  24
  24     alloyd@orrick.com                      Stuart.Kurlander@lw.com
         ORRICK HERRINGTON &                    MICHAEL E. BERN*
  25
  25
            SUTCLIFFE LLP                       Michael.Bern@lw.com
  26
  26     2050 Main Street, Suite 1100           ABID R. QURESHI*
         Irvine, CA 92614                       Abid.Qureshi@lw.com
  27
  27
              *
  28
  28              Pro hac vice forthcoming.
       No. 8:19-cv-2130                       -5-       PLTFS.’ CORP. DISCLOSURE STATEMENT
                                                          AND NOTICE OF INTERESTED PARTIES
Case 8:19-cv-02130-DOC-ADS Document 5 Filed 11/05/19 Page 7 of 7 Page ID #:84



   1     Telephone: (949) 567-6700                    LATHAM & WATKINS LLP
   2     Facsimile: (949) 567-6710                    555 Eleventh Street NW
                                                      Washington, DC 20004
   3     Attorneys for Plaintiffs Fresenius           Telephone: (202) 637-1021
   4       Medical Care Holdings, Inc.,               Facsimile:   (202) 637-2201
           d/b/a Fresenius Medical Care
   5       Orange County, LLC and                     /s/ Andrew Gray
   6       Fresenius Medical Care Orange              ANDREW GRAY (SBN 254594)
           County                                     Andrew.Gray@lw.com
   7                                                  LATHAM & WATKINS LLP
   8                                                  650 Town Center Drive, 20th Floor
                                                      Costa Mesa, CA 92626
   9                                                  Telephone: (714) 755-8017
  10
  10                                                  Facsimile: (714) 755-8290
  11
  11                                                  Attorneys for Plaintiff U.S. Renal
  12
  12                                                    Care, Inc.
  13
  13

  14
  14

  15
  15

  16
  16                              ATTORNEY ATTESTATION

  17
  17          Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other

  18
  18   signatories listed, and on whose behalf this filing is submitted, concur in the

  19
  19   filing’s content and have authorized the filing.

  20
  20
       Dated: November 5, 2019                  WILMER CUTLER PICKERING
  21
  21                                             HALE AND DORR LLP
  22
  22

  23
  23                                            By:     /s/ Matthew Tymann
                                                        Matthew Tymann
  24
  24

  25
  25

  26
  26
  27
  27

  28
  28
       No. 8:19-cv-2130                           -6-         PLTFS.’ CORP. DISCLOSURE STATEMENT
                                                                AND NOTICE OF INTERESTED PARTIES
